        Case 1:14-md-02542-VSB-SLC Document 973 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                            ORDER REGARDING NON-PARTY
                                                         MICROTRACE, LLC’S MOTION TO QUASH



SARAH L. CAVE, United States Magistrate Judge.

         Before the Court is the Motion by non-party Microtrace, LLC (“Microtrace”) to quash the

subpoenas issued by Defendant Keurig (the “Motion”) (ECF No. 945–946). 1 Having reviewed the

Motion, Keurig’s opposition to the Motion (ECF No. 945-7) the accompanying exhibits, and

transcript of the May 5, 2020 hearing before the Honorable Hildy Bowbeer in the District of

Michigan (ECF No. 945-12), and having heard further argument from Microtrace and Keurig

today, May 21, 2020, the Motion is GRANTED IN PART and DENIED IN PART as set forth below.

         Through a series of meet-and-confer discussions, Microtrace and Keurig narrowed the

requested discovery to three categories (ECF No. 945-7 at 7–8), which are addressed below in

turn.

         1. Microtrace’s work for TreeHouse during the timeframe 2013 through 2014,
            including all efforts to obtain a[n] ink/taggant solution for TreeHouse to
            manufacture portion packs compatible with 2.0 Keurig Brewer.

         Microtrace must provide a witness who must testify concerning work it performed for

TreeHouse to reverse-engineer portion packs to be compatible with the 2.0 Keurig Brewer at a



1
 The Motion was transferred from the District Court for the District of Michigan. See Order dated May
8, 2020, ECF No. 52, In re Subpoenas Served on Nonparty Microtrace, LLC dated Jan. 15, 2020, 20 MC 27
(HB) (D. Minn. May 8, 2020).
     Case 1:14-md-02542-VSB-SLC Document 973 Filed 05/21/20 Page 2 of 2



categorical level (such as the number of people who worked on the project, the number of hours

spent, the number of analytical steps executed, etc.), but will not be required to testify

concerning specific scientific or technical steps it undertook as part of the that work.

         Microtrace must also search its ACT communications system for any direct, non-email

communications with TreeHouse and produce records of such communications.

         2. Microtrace’s communications related to Keurig and Sun Chemical during the
            same timeframe, 2013 through 2014.

         The Court finds that Microtrace has fulfilled its obligation to search for and produce

documents responsive to this topic.

         3. From 2013 through the present, Microtrace’s costs, fees, and profits for its
            work for TreeHouse.

         The Court finds that Microtrace has fulfilled its obligation to search for and produce

documents responsive to this topic, and finds that Keurig has not met its burden to overcome

Rule 45(d)(3)(A) to require Microtrace to produce documents or information concerning its

internal profit or cost analyses for the work it performed for Treehouse.

                                         *       *       *

         The Court’s rulings are without prejudice to Keurig’s ability to seek further, discrete

discovery from Microtrace, or to Microtrace’s right to seek relief from the Court if it opposes any

such request. If Microtrace and Keurig are unable to resolve such disputes, they are encouraged

to seek the Court’s by letter-motion for resolution before the deposition(s) of any Microtrace

witness occurs.


Dated:          New York, New York
                May 21, 2020                                 SO ORDERED
